         Case 1:17-cv-09002-LAS Document 160 Filed 02/11/19 Page 1 of 9



     In the United States Court of Federal Claims
IN RE DOWNSTREAM ADDICKS AND                        )
BARKER (TEXAS) FLOOD-CONTROL                        )
RESERVOIRS                                          )   Sub-Master Docket No. 17-cv-9002L
                                                    )
                                                    )
                                                    )   Judge Loren A. Smith
THIS DOCUMENT RELATES TO:                           )
                                                    )
ALL DOWNSTREAM CASES                                )
                                                    )
                                                    )

                     DOWNSTREAM PLAINTIFFS’
 RESPONSE TO INSURERS’ MOTION TO TEMPORARILY LIFT STAY, LEAVE TO
   FILE MOTION FOR RECONSIDERATION, MOTION REGARDING CO-LEAD
    COUNSEL, AND MOTION FOR ENFORCEMENT OF DISCOVERY ORDERS
       The Downstream Plaintiffs submit this response in opposition to the Insurers’ Motion to

Temporarily Lift Stay, Leave to File Motion for Reconsideration, Motion Regarding Co-Lead

Counsel, and Motion for Enforcement of Discovery Orders, and would respectfully show the Court

as follows:

I.      INTRODUCTION

       1.      Although differing in approach, the Government and Downstream Plaintiffs appear

to be united on one point: obtaining a timely determination regarding the viability of Downstream

Plaintiffs’ claims. Early in this case, the Court carefully considered a variety of approaches to

manage the extensive docket and contemplated future claims, how to structure leadership among

plaintiffs’ counsel, and who to select as lead counsel. The Court made these decisions well over a

year ago, and since that time, all parties have diligently worked under the framework in place, with

a view towards efficient and just resolution of liability issues common to downstream property

owners. The Insurers now seek to unravel this framework, and with it the extensive work

undertaken to date, including proposing an unspecified alternative to the bellwether approach.
         Case 1:17-cv-09002-LAS Document 160 Filed 02/11/19 Page 2 of 9


        2.      The Insurers’ proposal does not serve the best interests of downstream plaintiffs,

nor does it promote efficient and just adjudication of liability issues. Their proposal can only serve

to needlessly delay such adjudication, where extensive fact and expert discovery has already been

conducted by the parties. The Insurers’ proposal does not even serve the best interests of the

Insurers themselves. A needless delay in the proceedings at this stage, to craft some unknown

alternative framework to determine bellwether liability issues when discovery is nearly complete,

can only serve to delay further stages of proceedings, such as resolution of the damages-focused

issues recited throughout the Insurers’ brief.

        3.      The question of liability is nearly ready for the Court’s determination, either via

trial or the summary judgment proceedings requested by the Government. The Downstream

Plaintiffs and the Insurers have identical interests in that determination, and the very nature of

subrogation makes that clear—a subrogee only has the rights of the subrogor against the third party.

If there is no liability, neither the Downstream Plaintiffs nor the Insurers will receive compensation

from the Government. See, e.g., Nat’l Am. Ins. Co. v. United States, 498 F.3d 1301, 1306 (Fed.

Cir. 2007) (“Unfortunately for the surety, the subcontractor had no rights it could enforce against

the United States.”). The Downstream Plaintiffs’ Co-Lead Counsel therefore have a strong interest

in protecting the rights of the Insurers in this initial liability phase. If the Court finds liability in

some or all of the bellwether cases, the Court and the parties will then need to develop a plan for

handling liability issues in the remaining cases (whether as a class action or as individual cases),

as well as damages. At that point, the Insurers would need to prove their subrogation rights with

respect to specific properties. At this stage of the proceedings, the Insurers have no interest in the

litigation that is unique from any other plaintiff. The Court properly considered the interests of all

such plaintiffs in creating the leadership framework and in selecting the test properties.




                                                   2
         Case 1:17-cv-09002-LAS Document 160 Filed 02/11/19 Page 3 of 9


       4.      Moreover, these Insurers previously filed a motion on February 5, 2018 seeking

substantially similar relief. (Sub-Master Docket No. 17-9002L Dkt.39). In denying the prior

motion, the Court held:

               At this juncture in the litigation, the court has determined that Downstream
               Co-Lead Counsel adequately represent the interests of all plaintiffs with
               downstream claims, including the Plaintiff Insurers named in the February
               2, 2018 Amended Complaint in American Home Assurance Co., No. 18-
               144. . . . the interests of justice do not require the court to appoint Mr.
               Denenberg as Lead Counsel or to require the parties to name one of the
               properties listed in Plaintiff Insurers’ February 2, 2018 Amended Complaint
               as a test property. For these reasons, Plaintiff Insurers’ February 5, 2018
               Motion To Lift Administrative Stay And For Leave To File Motion For
               Todd B. Denenberg To Be Appointed Downstream Lead Counsel For
               Subrogated Insurers is denied.

Id. at 3. 1 As discussed herein, no unique or changed circumstances exist at this time that would

warrant a different outcome, and changing the underlying framework of this litigation at this time

would not serve the interests of any of the Downstream Plaintiffs. The Insurers’ Motion should

be denied.

II.    ARGUMENT AND AUTHORITIES

       A.      Insurers’ and Downstream Plaintiffs’ Interests are Aligned at This Time.

       5.      The Court appointed two sets of Co-Lead Counsel: one set for jurisdictional

discovery and one set for pre-trial discovery/dispositive motions. With respect to those matters,

Downstream Plaintiffs’ interests, and the interests of the appointed Co-Lead Counsel, are identical

to those of the Insurers: establishing that the Court has jurisdiction over this general matter and

proving that the Government is liable for a taking of Downstream Plaintiffs’ property. These

issues are central to the claims of Downstream Plaintiffs and the Insurers; if Downstream Plaintiffs

cannot survive a jurisdictional challenge and a dispositive motion or trial, neither they nor the


1
  Judge Braden opined that “[i]t may be appropriate to consider a similar motion by Plaintiff
Insurers in the future,” but did not articulate exactly why future consideration might be
warranted.
                                                 3
         Case 1:17-cv-09002-LAS Document 160 Filed 02/11/19 Page 4 of 9


Insurers will recover anything from the Government. The Insurers are in exactly the same position

as all of the other non-test-property plaintiffs in this case whose future recovery in all likelihood

is tied to the outcome of the bellwether cases. In particular, the Insurers state that they seek access

to discovery to determine which claims are in a recoverable zone. Co-Lead Counsel, along with

the Court and the Government, carefully selected the Test Properties that would provide a range

of factual scenarios to assist in the Court’s ultimate determination of liability issues. Until the Test

Plaintiffs’ cases are tried or resolved through dispositive motions, the precise “recoverable zone”

is unknown.     That resolution will inform Insurers—as it will all other Plaintiffs—of the

“recoverable zone.”

        6.      Some of the properties claimed by the Insurers appear to be facially incompatible

with inclusion into any efficient and just determination of liability issues in this litigation. One

such property is in Meyerland Plaza, in the Brays Bayou watershed. It is not clear what benefit

inclusion of a property in a different watershed than Buffalo Bayou would bring to this litigation,

when the purpose of Addicks and Barker reservoirs is to “provide floodwater detention for flood

risk management on the Buffalo Bayou watershed.” USACE016308 (2012 Water Control Manual).

        7.      Once liability issues have been determined by the Court, elements of claims unique

to the Insurers may be ripe for consideration. The Court may then be inclined to consider the

Insurers’ role or questions of fact or law unique to their claims. Such issues may include whether

the Insurers actually paid property owners for the same damages that property owners seek from

the Government, whether in any given case a right of subrogation exists, and the proper method

for resolving such issues. These issues are apparent from the limited set of pleadings advanced by

the Insurers to date, but injection of those issues into the liability stage of proceedings serves no

discernable purpose that would advance the interests of Downstream Plaintiffs as a whole. These




                                                   4
         Case 1:17-cv-09002-LAS Document 160 Filed 02/11/19 Page 5 of 9


issues can be more efficiently and appropriately handled when the Court determines how to

proceed with remaining liability cases and damages issues. The Insurers’ Motion should be denied.

       B.      Jurisdiction over Each of Insurers’ Claims Must be Individually Determined.

       8.      The Court of Federal Claims and the Federal Circuit have held that this Court only

has jurisdiction to hear insurers’ claims where insurers are actually subrogees of the property

owners. Nat’l Am. Ins. Co. v. United States, 498 F.3d 1301, 1307 (Fed. Cir. 2007); M.E.S., Inc. v.

United States, 104 Fed. Cl. 620, 631 (2012). The Insurers’ Motion does not establish the Insurers’

alleged subrogation rights for any property, so whether this Court has jurisdiction over the Insurers’

claims is an issue the Court will ultimately have to decide.

       9.      Downstream Plaintiffs cannot determine the extent of Insurers’ subrogation rights,

if any, from their pleadings. Contrary to the Insurers’ briefing, an insurer is not subrogated to all

rights of an insured to recover from the Government in all circumstances. In a case cited by

Insurers, Container Co. v. United States, 90 F. Supp. 689, 694 (Ct. Cl. 1950), the Court of Claims

held that the insurer was subrogated to the rights of the insured based on specific language in the

insurance contract; the Court also cited other specific instances of subrogation. Likewise, in

another case cited by Insurers, the Court of Federal Claims held that a surety did not have a right

to equitable subrogation under the particular facts of the case. M.E.S., Inc. v. United States, 104

Fed. Cl. 620, 631 (2012).

       10.     To prove jurisdiction, Insurers will have to supply evidence of individual insurance

contracts and any other circumstances supporting jurisdiction. These are unique, case-specific

issues that, by their very nature, cannot advance the interests of Downstream Plaintiffs and the

Government in obtaining a timely and just adjudication of overarching liability issues. Such

questions should be resolved after the Court hears the liability issues for the Test Properties,

together with remaining issues pertaining to management of the other individual and putative class-


                                                 5
         Case 1:17-cv-09002-LAS Document 160 Filed 02/11/19 Page 6 of 9


action cases filed, consolidated, and presently stayed in the Master Docket. The Insurers’ Motion

should be denied.

       C.      Insurers’ Claims Regarding Discovery are Unfounded

       11.     The Insurers also seek to file a motion for “enforcement of discovery orders,” but

the Insurers do not cite to any orders that exist to be enforced. Rather, they allege that one of the

Downstream Plaintiffs’ Co-Lead Counsel, Jack McGehee, has refused to provide certain discovery

information. The Court’s existing Orders do not require Co-Lead Counsel to provide all discovery

to any lawyer with a putative claim, and properly so. Insurers appear to advance a theory,

unsupported by law or orders of this Court, that they are entitled to discovery materials served by

any party to this litigation—including by Test Property Plaintiffs for whom Insurers allege no

insurable interest. 2 They have no right to the individual discovery provided by the Test Plaintiffs.

       12.     Further, the Insurers’ claims are factually incorrect. Mr. McGehee provided all of

Downstream Plaintiffs’ expert reports to the Insurers. Moreover, the Insurers previously had

access to the online repository containing all of the Government’s production. Apparently the

access password previously issued to the Insurers to access that production has expired. However,

Co-Lead counsel are ensuring that a new password is provided to counsel for Insurers, so that they

continue to have access to the Government’s production. When the Insurers requested access to

the Government’s expert reports, Co-Lead counsel reached out to the Government to confer, as

portions of those reports have been designated “Confidential.” The Government requested that

any such request from Insurers be made directly to the Government, and asked that Downstream



2
 Few of the Test Property Plaintiffs had any insurance coverage at all for the damage caused by
the release of water from the Addicks and Barker Reservoirs. Some had coverage through
FEMA, which is not part of the Insurers’ group, and some had private coverage for vehicles (a
very small part of any damages). It is not clear from Insurers’ pleadings whether there is any
overlap between property owners who have filed direct claims and properties for which Insurers
seek recovery.
                                                 6
          Case 1:17-cv-09002-LAS Document 160 Filed 02/11/19 Page 7 of 9


 Co-Leads not furnish those reports. Accordingly, Downstream Co-Leads honored the request of

 the Government, but are willing to furnish those reports if ordered to do so.

        13.     The Insurers’ Motion for Enforcement of Discovery Orders is unfounded and

 insupportable, and should be denied.

 III.   CONCLUSION

        14.     WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully request that

 the Court deny the Insurers’ Motion.



                                                                   Respectfully submitted,


/s/_Rand P. Nolen____________                                      /s/__Derek H. Potts_____________
Rand P. Nolen                                                      Derek H. Potts
FLEMING, NOLEN & JEZ L.L.P.                                        THE POTTS LAW FIRM, LLP
2800 Post Oak Blvd., Suite 4000                                    3737 Buffalo Speedway, Suite 1900
Houston, Texas 77056                                               Houston, Texas 77098
Telephone: (713) 621-7944                                          Telephone: (713) 963-8881
rand_nolen@fleming-law.com                                         dpotts@potts-law.com

                  Co-Lead Counsel for Downstream Plaintiffs as to Pre-Trial Discovery,
                        Dispositive Motions for Partial or Summary Judgement and/or
                          Cross-Motions and/or a Trial on Liability, and Scheduling

/s/_William S. Consovoy_________                                   /s/_David C. Frederick_______
William S. Consovoy                                                David C. Frederick
CONSOVOY MCCARTHY PARK, P.L.L.C.                                   KELLOGG, HANSEN, TODD,
3033 Wilson Boulevard, Suite 700                                     FIGEL & FREDERICK, P.L.L.C.
Arlington, VA 22201                                                1615 M Street, N.W., Suite 400
Telephone: (703) 243-9423                                          Washington, D.C. 20036
will@consovoymccarthy.com                                          Telephone: (202) 326-7900
                                                                   dfrederick@kellogghansen.com

               Co-Lead Counsel for Downstream Plaintiffs as to Jurisdictional Discovery,
                           the Government’s Motion to Dismiss, and Scheduling




                                                  7
          Case 1:17-cv-09002-LAS Document 160 Filed 02/11/19 Page 8 of 9


/s/_Jack E. McGehee________                                      /s/_Richard Warren Mithoff______
Jack E. McGehee                                                  Richard Warren Mithoff
MCGEHEE, CHANG, LANDGRAF                                         MITHOFF LAW
10370 Richmond Ave., Suite 1300                                  500 Dallas Street, Ste. 3450
Houston, Texas 77042                                             Houston, Texas 77002
Telephone: (713) 864-4000                                        Telephone: (713) 654-1122
jmcgehee@lawtx.com                                               rmithoff@mithofflaw.com

Of Counsel for Individual Downstream                       Co-Lead Counsel for Individual Downstream
Plaintiffs as to Jurisdictional Discovery,                 Plaintiffs as to Pre-Trial Discovery, Dispositive
the Government’s Motion to Dismiss, and                    Motions for Partial or Summary Judgement
Scheduling                                                 and/or Cross-Motions and/or a Trial on
                                                           Liability, and Scheduling

                                       Certificate of Service

        The undersigned attorney hereby certified that a true and correct copy of the foregoing
 instrument was served on the following via CM/ECF on February 11, 2019.

                                              __/s/__Rand P. Nolen_________

 KRISTINE TARDIFF
 DAVID A. HARRINGTON
 WILLIAM J. SHAPIRO
 SARAH IZFAR
 LAURA N. DUNCAN
 JESSICA HELD
 BRADLEY LEVINE
 DANIEL W. DOOHER
 DAVID DAIN,
 Trial Attorneys, Natural Resources Section
 United States Department of Justice
 Environment & Natural Resources Division
 P.O. Box 7611
 Washington, D.C. 20044-7611
 Tel: (202) 305-0481
 Fax: (202) 305-0506
 Email: Kristine.tardiff@usdoj.gov
 David.harrington2@usdoj.gov
 William.Shapiro@usdoj.gov
 Sarah.Izfar@usdoj.gov
 Laura.Duncan@usdoj.gov
 Jessica.Held@usdoj.gov
 Bradley.Levine@usdoj.gov
 Daniel.Dooher@usdoj.gov
 David.Dain@usdoj.gov
 Attorneys for the United States




                                                 8
         Case 1:17-cv-09002-LAS Document 160 Filed 02/11/19 Page 9 of 9


Edwin Armistead “Armi” Easterby
Williams Kherkher Hart Boundas, LLP
8441 Gulf Freeway, Suite 600
Houston, Texas 77017
Telephone: (713) 230-2200
aeasterby@williamskherkher.com
Co-Lead Counsel, Upstream Pre-Trial
Discovery and Dispositive Motions

Charles Irvine
Irvine & Conner PLLC
4709 Austin Street
Houston, Texas 77004
713-533-1704
Charles@irvineconner.com
Co-Lead Counsel, Upstream Pre-Trial
Discovery and Dispositive Motions

Daniel Charest
Co-Lead Counsel, Upstream Pre-Trial Discovery
and Dispositive Motions
Larry Vincent
Co-Lead Counsel for Upstream Plaintiffs as to
Jurisdictional Discovery, Motion to Dismiss and Scheduling
Burns & Charest LLP
900 Jackson Street, Suite 500
Dallas, Texas 75202
469-904-4550
Dcharest@Burnscharest.com
lvincent@Burnscharest.com

Ian Gershengorn
Jenner & Block, LLP
1099 New York Ave NW. Suite 900
Washington, D.C. 20001
202-639-6000
igershengorn@jenner.com
Co-Lead Counsel for Upstream Plaintiffs as to
Jurisdictional Discovery, Motion to Dismiss, and Scheduling

Vuk S. Vujasinovic
VB Attorneys, PPLC
6363 Woodway Dr., Suite 400
Houston, Texas 77057
713-224-7800
Vuk@vbattorneys.com
Of Counsel for Upstream Individual Plaintiffs as to
Jurisdictional Discovery, Motion to Dismiss, and Scheduling




                                                9
